DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 19, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 6-7 – “the row direction” and “the column direction” are presumed to be intended as “a row direction” and “a column direction”, respectively.
Claim 1, lines 9-10 – “a row direction” and “a column direction” are presumed to be intended as “the row direction” and “the column direction”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US 2016/0225331), hereinafter “Higano”, in view of Chang et al. (US 10,347,695), hereinafter “Chang”, each of record.

Regarding claim 1, Higano discloses a display device (see Figs. 7-9) comprising:
a first pixel (PX1) including a sub-pixel of a first color (R), a sub-pixel of a second color (G), and a sub-pixel of a third color (W);
a second pixel (PX4) including a sub-pixel of the first color (R), a sub-pixel of the second color (G), and a sub-pixel of a fourth color (B); and
a plurality of scan lines (GL1-GL5) extending along the row direction (X) and arrayed in the column direction (Y) (see Figs. 7-9),
wherein
the first pixel and the second pixel are arranged side-by-side in either a row direction (X) or a column direction (Y) (see Figs. 7, 9),
the sub-pixel of the third color (W) and the sub-pixel of the fourth color (B) are arranged side-by-side in the column direction (see Figs. 7, 9),
each of the sub-pixels includes a pixel electrode (PER, PEG, PEB, PEW, Fig. 8) including a branch electrode extending in a predetermined direction (C, D),
the branch electrode (PER) included in one of two sub-pixels of the first color (R) that are adjacent to each other in the column direction has a main portion extending in a first extension direction (C), and the branch electrode (PER) included in the other of the two sub-pixels of the first color (R) has a main portion extending in a second extension direction (D) different from the first extension direction (see Figs. 8-9),
the branch electrode (PEG) included in one of two sub-pixels of the second color (G) that are adjacent to each other in the column direction has a main portion extending in the first extension direction (C), and the branch electrode (PEG) included in the other of the two sub-pixels of the second color (G) has a main portion extending in the second extension direction (D) (see Figs. 8-9),
the first extension direction (C) and the second extension direction (D) are different from the row direction and the column direction (see Fig. 8),
each of the branch electrode (PEW) included in the sub-pixel of the third color (W) and the branch electrode (PEB) included in the sub-pixel of the fourth color (B) includes a bending portion (see Fig. 8), and
each of the branch electrode (PER) included in the sub-pixel of the first color (R) and the branch electrode (PEG) included in the sub-pixel of the second color (G) is straight without a bending portion (see Fig. 8).
Higano fails to explicitly disclose wherein in the column direction, only a single sub-pixel of the first color or the second color is disposed between the scan lines adjacent to each other in the column direction.
However, Chang discloses a display device (see Figs. 1-5), wherein in the column direction (D1), only a single sub-pixel of the first color (R) or the second color (G) is disposed between the scan lines (113) adjacent to each other in the column direction (see Figs. 2, 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein in the column direction, only a single sub-pixel of the first color or the second color is disposed between the scan lines adjacent to each other in the column direction, as in Chang, into the display device of Higano to avoid the problem of image artifacts (Chang, Abstract and col. 6, lines 53-58).

Regarding claim 2, Higano discloses wherein
each of the sub-pixels includes a plurality of the branch electrodes (see Fig. 8), end portions of which are coupled by coupling portions (e.g., portions connected to transistor TR, Figs. 5, 8), and
a slit is provided between the branch electrodes (see Fig. 8).

Regarding claim 3, Higano fails to explicitly disclose wherein a boundary line between the sub-pixel of the third color and the sub-pixel of the fourth color, which are arranged side-by-side in the column direction, is located between the scan lines adjacent in the column direction.
However, Chang discloses a display device (see Figs. 1-5), wherein a boundary line between the sub-pixel (13) of the third color (B) and the sub-pixel (14) of the fourth color (W), which are arranged side-by-side in the column direction (D1), is located between the scan lines (113) adjacent in the column direction (see Figs. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a boundary line between the sub-pixel of the third color and the sub-pixel of the fourth color, which are arranged side-by-side in the column direction, is located between the scan lines adjacent in the column direction, as in Chang, into the display device of Higano to avoid the problem of image artifacts.

Regarding claim 5, Higano discloses wherein the sub-pixel of the first color (R) and the sub-pixel of the second color (G) are not located in the row direction of the bending portion (see Figs. 7-9).

Regarding claim 6, Higano fails to explicitly disclose wherein the bending portion overlaps with one of the scan lines in a plan view.
However, Chang discloses wherein the middle portion overlaps with one of the scan lines (113) in a plan view (see Figs. 1-4).  And Higano further discloses the bending portion is in the middle portion of the sub-pixels of the third and fourth colors (W and B) (see Figs. 7-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the bending portion overlaps with one of the scan lines in a plan view, as in Chang, into the display device of Higano to avoid the problem of image artifacts.

Regarding claim 7, Higano discloses a plurality of signal lines (SL1-SL6) arranged between the sub-pixels arrayed in the row direction (see Figs. 7-9), wherein
the signal lines (SL1-SL6) are provided along the main portions of the branch electrodes (see Fig. 8).

Regarding claim 8, Higano discloses wherein each of the branch electrode (PEW) of the sub-pixel of the third color (W) and the branch electrode (PEB) of the sub-pixel of the fourth color (B), which are adjacent to each other in the column direction, includes two portions with the bending portion interposed therebetween (see Fig. 8),
the two portions of each branch electrode are along different directions (C, D), one portion of the two portions is along one of the first extension direction (C) and the second extension direction (D), and the other portion thereof is along the other of the first extension direction and the second extension direction (see Fig. 8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US 2016/0225331) in view of Chang et al. (US 10,347,695), as applied to claim 1 above, and further in view of Takahashi et al. (US 2016/0062196), hereinafter “Takahashi”, of record.

Regarding claim 4, Higano in view of Chang fails to explicitly disclose wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle.
However, Takahashi discloses a display device (see Figs. 1-8), wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle (paras. [0016-0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle, as in Takahashi, into the display device of Higano and Chang to improve drive efficiency and color reproduction performance power.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US 2016/0225331) in view of Chang et al. (US 10,347,695), as applied to claim 1 above, and further in view of Kobayashi et al. (US 9,653,033), hereinafter “Kobayashi”, of record.

Regarding claim 9, Higano in view of Chang fails to explicitly disclose wherein an angle of the bending portion of the branch electrode in the sub-pixel of the third color is opposite in direction to an angle of the bending portion of the branch electrode in the sub-pixel of the fourth color adjacent to the sub-pixel of the third color in the column direction.
However, Kobayashi discloses a display device (see Figs. 1-7), wherein an angle of the bending portion of the branch electrode (103) in the sub-pixel of the third color (e.g., top left sub-pixel, Fig. 4) is opposite in direction to an angle of the bending portion of the branch electrode (103) in the sub-pixel of the fourth color (e.g., middle left sub-pixel, Fig. 4) adjacent to the sub-pixel of the third color in the column direction (see Fig. 4).  Higano further discloses the sub-pixel of the third color (W) and the sub-pixel of the fourth color (B) are arranged side-by-side in the column direction (see Figs. 7-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angle of the bending portion of the branch electrode in the sub-pixel of the third color is opposite in direction to an angle of the bending portion of the branch electrode in the sub-pixel of the fourth color adjacent to the sub-pixel of the third color in the column direction, as in Kobayashi, into the display device of Higano and Chang to direct a flow of ions to prevent accumulation which causes unevenness.

Regarding claims 10 and 11, Higano in view of Chang fails to explicitly disclose wherein two sub-pixels of the third color arranged in the column direction with the sub-pixel of the fourth color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, and wherein two sub-pixels of the fourth color arrayed in the column direction with the sub-pixel of the third color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other.
However, Kobayashi discloses wherein two sub-pixels of the third color (e.g., top and bottom left sub-pixels, Fig. 4) arranged in the column direction with the sub-pixel of the fourth color (e.g., middle left sub-pixel, Fig. 4) interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other (see Fig. 4), and
wherein two sub-pixels of the fourth color (e.g., top and bottom left sub-pixels, Fig. 4) arrayed in the column direction with the sub-pixel of the third color (e.g., middle left sub-pixel, Fig. 4) interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other (see Fig. 4).  Higano further discloses the sub-pixel of the third color (W) and the sub-pixel of the fourth color (B) are arranged side-by-side in the column direction (see Figs. 7-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein two sub-pixels of the third color arranged in the column direction with the sub-pixel of the fourth color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, and wherein two sub-pixels of the fourth color arrayed in the column direction with the sub-pixel of the third color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, as in Kobayashi, into the display device of Higano and Chang to direct a flow of ions to prevent accumulation which causes unevenness.

Response to Arguments
Applicant’s arguments with respect to claim 1, in accordance with the amendments, have been considered but are moot because the new ground of rejection does not rely solely on the primary reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.  Therefore, the new ground of rejection under 35 U.S.C. 103 over Higano in view of Chang is considered appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896